DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification does not set forth “each outer surface and each inner surface of their respective segments is comprised of more than one thread starts” of Claim 18.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-17 and 19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-16 of prior U.S. Patent No. 11,332,953. This is a statutory double patenting rejection.
Claim 1 is identical to Claim 1 of the Patent.
Claim 3 is identical to Claim 2 of the Patent.
Claim 4 is identical to Claim 3 of the Patent.
Claim 5 is identical to Claim 4 of the Patent.
Claim 6 is identical to Claim 5 of the Patent.
Claim 7 is identical to Claim 6 of the Patent.
Claim 8 is identical to Claim 7 of the Patent.
Claim 9 is identical to Claim 8 of the Patent.
Claim 10 is identical to Claim 9 of the Patent.
Claim 11 is identical to Claim 10 of the Patent.
Claim 12 is identical to Claim 11 of the Patent.
Claim 13 is identical to Claim 12 of the Patent.
Claim 15 is identical to Claim 13 of the Patent.
Claim 16 is identical to Claim 14 of the Patent.
Claim 17 is identical to Claim 15 of the Patent.
Claim 19 is identical to Claim 16 of the Patent.
Claims 2, 14 and 21-22 are is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,332,953 in view of US Patent # 5,035,094 to Legare.
Regarding claim 2, Legare teaches in Figure 2, an outer bottom segment (18), an inner top segment (32) and a middle segment (30) are hollow and whereby the outer bottom segment (18), the middle segment (30) and the inner top segment (32) form a conduit from the outer bottom segment (18) to the inner top segment (32) when elongated or retracted. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the outer bottom segment, the inner top segment and a middle segment hollow in order to create a conduit from the outer bottom segment to the inner top segment such that something could be placed in the conduit like the telescoping sections (40, 42, 44 and 46) of Legare.
Regarding claim 14, Legare teaches in Figures 1 and 2, a pole that is retracted (Column 1, Line 12) by twisting [rotating (Column 3, Lines 1-3)] respective segments (18, 30 and 32) along their threaded surfaces (Column 3, Lines 3-6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to retract a pole by twisting segments along their threaded surfaces in order to extend or retract the pole (Column 3, Lines 1-3).
Regarding claim 21, the Patent teaches an identical invention except for wherein the pole is buried into a ground surface. However, Legare teaches in Figure 3, a bottom of the pole is below the ground surface (Column 6, Line 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bury the pole into a ground surface for stability of the pole.
Regarding claim 22, Legare teaches in Figure 3, a segment of a pole is capable of receiving guy wire (58) attachments (57) that are used for supporting the pole when partially or fully elongated. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to support the pole and stabilize it.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,332,953. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 requires the outer and inner surfaces of the segments to have more than one thread start. However, multi start threads are old and well known and it would have been obvious to one of ordinary skill in the art to try. Multi start threads are known to handle loads better and offer better precision. Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,332,953 in view of US Patent # 8,887,450 to Blackwelder. The Patent teaches an identical invention except for a threaded rod being inserted in the inner top segment and continuing through the pole into a base plate. However, Blackwelder teaches in Figure 2, a threaded rod (92) [drive screw (Column 5, Line 28)] being inserted in an inner top segment (66) and continuing through the pole (50) into a base plate (120) [base screw (Column 3, Line 62)] thus stabilizing the pole. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a threaded rod inserted in an inner top segment and continuing through the pole into a base plate in order to internally connect the top segment to the base plate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635